Citation Nr: 0003894	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  93-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the residuals of a torn 
medial meniscus of the right knee.


REPRESENTATION

Appellant represented by:	Jeffrey D. Stachewicz, Esquire


WITNESS AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
September 1947, and from March 1949 to July 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO), in 
Phoenix, Arizona.  

A hearing was held in June 1993, in Phoenix, Arizona, before 
Dr. William H. Yeager, M.D., who was a member of the Board 
section rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing was received, and the case was subsequently referred 
for appellate consideration.  [Since the appellant's hearing 
and after the production of the transcript thereof, Dr. 
Yeager resigned from the Board.  The appellant was notified 
of Dr. Yeager's resignation and given the opportunity to 
provide additional testimony before a different Board member.  
He declined such an opportunity.]
 
In January 1994, the Board denied the veteran's claim and the 
veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court).  The Court vacated the Board's decision and 
remanded the case for compliance with the duty to assist in 
obtaining evidence of which the Board had notice.  The Board 
then remanded the claim to the RO in accordance with the 
Court's instructions.  The claim has since been returned to 
the Board for review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In 1944, the veteran reportedly was hit in the right knee 
with the butt of a rifle.  The service medical records do not 
indicate the exact location of the injury and they are silent 
as to any residuals from the incident.

3.  The post-service medical records show that the veteran 
tore his right medial meniscus in 1987.  Medical treatment 
and unemployment (workman's compensation claim) records do 
not attribute the tear in the right medial meniscus to the 
1944 inservice injury of the right knee.


CONCLUSION OF LAW

The claim for entitlement to service connection for the 
residuals of a torn medial meniscus of the right knee is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999); Edenfield v. Brown, 8 Vet. 
App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In April 1944, the veteran injured his right knee when he was 
hit in the knee with a rifle butt.  He was treated and per 
the available medical records, there was no indication that 
this injury produced a ratable disability.  However, 
following his release from active duty in 1947, service 
connection was granted for the residuals of a bruise to the 
right knee.  VA Form 8-564, Rating Sheet, November 14, 1947.  
A noncompensable evaluation was assigned.

Twenty-six years later, after the veteran had complained 
about pain in the right leg, it was re-examined with no 
disabling symptoms found.  The noncompensable evaluation was 
carried forward with the disability being renamed from a 
bruised right knee to the "history of a right leg sprain".  
VA Form 21-6796, Rating Decision, May 14, 1973.

On October 27, 1987, while walking down a flight of stairs, 
he turned/pivoted, and felt "something snap" in his right 
knee.  He had near-immediate pain in the medial join line 
along with pain in the posterior calf area.  [During the 
examination, the veteran informed the doctor of the rifle 
butt incident while the veteran was in service, but the 
doctor did not etiologically link the 1987 accident with the 
rifle butt incident or any residuals of the rifle butt 
incident.]  Swelling occurred, and eight days later he was 
diagnosed as having a torn right medical meniscus.  The 
veteran began physical therapy but in July 1988, after it was 
determined that physical therapy and conservative treatment 
was not causing the injury to improve, arthroscopic surgery 
was performed.  

A video cassette tape recording of the surgery was made 
during which the surgeon described the procedure used and the 
findings of the operation.  A copy of the tape has been 
included in the claims folder.  A VA physician, Dr. C. A. 
Prior, Jr., reviewed the tape and wrote a memorandum 
concerning it.  The memorandum is in the claims folder and is 
dated October 17, 1996.  In that memorandum, Dr. Prior 
explained what was on the tape.  He specifically noted that 
the surgeon did not etiologically link the torn medial 
meniscus with the veteran's 1944 right knee injury.  The 
Board also observes that the veteran's treating physician, a 
Dr. Elliott Katz, during the time in which he was treating 
the veteran from 1987 to 1990, did not suggest that the 
veteran's then-current right knee condition was related to or 
caused by the 1944 right knee injury.

In 1992, in conjunction with his claim before the VA, the 
veteran submitted two "buddy" statements concerning his 
right knee.  The first was from his former spouse, dated 
September 4, 1992.  In her written statement, she claimed 
that the veteran had pain and swelling in his knee during his 
service in the U.S. Air Force.  The second statement, by R.W. 
and D.W., dated November 7, 1992, reported that the veteran 
had pain in his legs, which caused the veteran to have 
trouble walking or standing for prolonged periods.  

The veteran and his former spouse testified before the Board 
in a hearing at the RO in June 1993.  The veteran testified 
that he had injured his knee in 1944.  He claimed that this 
condition continued to bother him during his time in the U.S. 
Navy and the U.S. Air Force.  He specifically mentioned a 
time when he was jumping off a diving springboard and felt a 
snap.  He testified that the snapping was in the knee.  
Additionally, he averred that if he had not suffered the 
injury to his knee in 1944, he would have not suffered the 
tear in the right medial meniscus in 1987.  The veteran's ex-
spouse merely repeated the statements she made in her 
September 1992 written statement.

As reported, in 1996, Dr. C. A. Prior, Jr., reviewed the 
video cassette tape recording of the veteran's 1988 
arthroscopy of the right knee.  Dr. Prior's memorandum 
follows:

I have reviewed a video tape of an 
operative procedure, apparently 
arthroscopy, on an area identified as a 
knee.  The label attached identifies the 
veteran by name and notes the name 
Elliott S. Katz, apparently the operating 
surgeon.  The date is given as 7/21/88.  
The audio portion of the tape is quite 
good in the beginning, and indicates it 
is running comment by the operating 
surgeon as he is working.  Toward the 
end, the audio portion is to me 
unintelligible.  In the tape, the surgeon 
identifies degenerative changes involving 
the medial femoral condyle much more 
marked than minimal changes seen in other 
parts of the knee.  The surgeon notes a 
little "wear and tear" on the patella, 
and on the lateral tibial plateau, and 
does comment this would be expected in a 
61 year old, the veteran's age at the 
time of surgery, according to comments on 
the tape.  The changes on the medial 
femoral condyle were significantly 
different, as the surgeon noted and 
pointed out.  Also noted was a partial 
tear of the medial meniscus, which had 
folded under itself.  The operative 
procedure essentially consisted of 
freeing up and trimming the tear of the 
meniscus and debridement of the medial 
femoral condyle.  I did not hear any 
comment from the surgeon as to how long 
any changes had been present.  On review 
of the records, office notes, identified 
as those of Dr. Elliott Katz, begin 
November 5, 1987, reporting an injury to 
the right knee when veteran twisted going 
down stairs in a fire drill.  In the note 
dated November 5, 1987, there is history, 
obviously by the veteran, of being struck 
about the medial knee with a rifle butt 
during World War II with pain and 
swelling "quite a long time".  This 
history is NOT confirmed by the record.  
Dr. Katz's notes continue until January, 
1990, but there is a gap between January 
1988 and July 27, 1988, at which time the 
veteran is reported a "postop".  The 
operation is undoubtedly the one of the 
video tape.

The report of the veteran being struck 
with a rifle butt and having problems 
with the knee is not really confirmed.  
Veteran had two periods of service, 
October 1943 to July 1947, and March 1949 
to July 1966.  On enlistment examination 
October 5, 1943, a one inch scar was 
identified on the medial side of the 
right knee.  Such a scar was later 
identified on VA examination March 21, 
1973.  Service medical record dated April 
17, 1944 reported "bruised right leg 
from being hit with rifle butt" but the 
right leg was "sensitive in 
calf". . . .  He was fit for duty April 
20, 1944, three days later.  There is no 
other note concerning the right leg in 
this period of duty.  Rating decision 
dated November 14, 1947, granted service 
connection for a "bruise right knee", 
but did not provide rationale for this 
grant.  There is no record of a VA 
examination having been done, and on 
review, a finding of a right knee 
problem, bruise or otherwise, is not 
shown by records currently available.  
Service medical records for the second 
period of service have no record of any 
knee complaints or problems until June 
24, 1963, which reports a phone call 
noting swelling and pain of the right 
knee of 3 days duration . . . .  There is 
no indication there was any follow-up.  
In 1965, veteran had two "retirement" 
examinations, and yet another one 
February 9, 1966.  In each of these there 
is a note of a history of swelling of the 
right knee, cause undetermined, with 
hospitalization at Philadelphia Naval 
Hospital 1944.  It is not clear from the 
record whether the veteran reported this 
three different times, or whether he 
reported it once and it was just carried 
over into the next examination.  In 
either case, as noted above, such a 
history is not documented in the record.  
Veteran also gave the history of rifle 
butt injury, pain and swelling in 1944 at 
the VA examination of March 21, 1973, and 
denied problems at the time of 
examination.  This is the first VA 
examination in the record; no abnormality 
of the knee was found except for the 
medial scar, which existed prior to any 
military service.  Service medical 
records show June 10, 1965, veteran was 
seen for an injury to the right leg.  He 
had had sudden pain and a "snap" using 
a springboard several weeks before, with 
ecchymosis near the medial malleolus [the 
ankle] for 3 days and pain on walking.  
Then he had had recurrent "snap" 
without ecchymosis on two occasions 
associated with sudden contraction of the 
calf muscle.  He was seen on June 10 
because of 2 days of swelling of the leg 
and ankle.  Diagnosis was probable 
partial tear of the soleus or 
gastrocnemius muscle.  The description in 
the service medical records fits the 
description of rupture of the calf muscle 
as noted in Cecil's TEXTBOOK OF MEDICINE, 
19th edition, 1992, page 365.  The 
significance in this is an injury of the 
calf muscle and not of the knee.

In my opinion, it is most likely the 
veteran's current problems are directly 
related to his right knee injury in 1987, 
and not related in any way to military 
service.  First:  an injury to the right 
knee in service is not well documented, 
and there is serious doubt the right knee 
was injured.  The record of April 17, 
1944 does not confirm such an injury, and 
the record of July 24, 1963 is too vague 
for any conclusion:  complaints of pain 
and swelling by phone, without 
examination or even observation, is not 
much evidence.  Problems with the right 
leg, the musculature, not the knee, is 
confirmed by the record, and memory of 
the veteran could confuse the two.  But 
none-the-less, the only real evidence is 
veteran's statement many years after the 
events.  Second:  even if there was a 
strike on the right knee with a rifle 
butt in 1944, there is no evidence it 
created a chronic condition.  VA 
examination almost 30 years later found 
no complaints or abnormality of the knee, 
except for scar from a time prior to 
military service.  Third:  there was a 
significant injury to the right knee in 
1987, which caused a rupture of the 
medial meniscus.  It is possible the same 
injury caused increased degenerative 
changes in the right medial femoral 
condyle.  The torn medial meniscus was 
folded and could well have abraded the 
medial femoral condyle in the months, 
about eight, between the injury and the 
surgical treatment.  By either mechanism, 
or a combination of the two, the 
increased degenerative changes in the 
same area as the torn meniscus indicates 
it is most likely the trauma associated 
with the tear was the cause of current 
problems.

Also contained in the claims folder is the veteran's claim 
before the Arizona State Compensation Fund.  After the 
veteran tore his medial meniscus, he submitted a claim for 
unemployment benefits.  The actual claim forms do not 
indicate that the veteran had a pre-existing injury (the 1944 
injury), and the veteran certified that the incident that led 
to the tearing of the medial meniscus was the turning of the 
knee in October 1987.  In other words, under threat of 
criminal penalty if he submitted a false statement, the 
veteran did not attribute his injury to his military service 
or any incident therein.

II.  Analysis

The veteran contends that he now suffers from a right knee 
disability, and that the underlying condition, the tear in 
the right medial meniscus, was caused by or the result of his 
service-connected right leg sprain.

Compensation will be provided if it is shown that a veteran 
suffers from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Moreover, under 38 C.F.R. § 3.310 (1999), a disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered as part of the 
original decision.  Establishing service connection on a 
secondary basis requires evidence sufficient to show: 

(1)  that a current disability exists; 
and 
(2)  that the current disability was 
either 
(a)  caused by or 
(b)  aggravated by a service-connected 
disability. 

38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For a claim to be well-
grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
the type of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show the incurrence in service if the veteran was engaged in 
combat and if the evidence is consistent with the 
circumstances, conditions and hardships of such service, even 
though there is no official record of such incurrence.  38 
U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(d) (1999).

Where such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Moreover, if a claim is not well grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The question of whether or not a claim is well grounded is 
significant because if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court has observed that the statutory 
prerequisite of submitting a "well-grounded" claim 
"reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted, the veteran's service medical records from his 
first period of enlistment are very superficial and do not 
specify where the veteran's knee was injured when it was hit 
with a rifle butt.  Moreover, the veteran's service medical 
records are silent for a diagnosis of a residual chronic, 
recurrent right knee disability related to the rifle butt 
incident.  These same records are negative for any symptoms 
of or treatment for a strain of the right medial meniscus.  

During the course of this appeal, the veteran and his medical 
records have been reviewed by numerous physicians in order to 
determine the etiology of his present right knee condition.  
The doctors have not positively linked the veteran's torn 
medial meniscus with his 1944 inservice injury.  That is, 
while they have reported the injury, they have not 
hypothesized that the 1944 injury caused or resulted in the 
veteran's tearing of the medial meniscus.  At most, they have 
reported the 1944 injury along with the 1987 injury, without 
assessing any connection between the two.

The claims file also contains statements made by friends of 
the veteran and by his wife.  These statements do state that 
the veteran suffered pain and discomfort in the right leg 
while he was in the U.S. Air Force.  The friends and the 
former spouse seem to suggest that the veteran's current 
right knee condition is the result of a long-standing problem 
that began while the veteran was in service.  The veteran's 
former spouse and his friends have relied upon their own 
opinions as to medical matters.  Because the determinative 
issue in this matter involves medical etiology and the 
diagnosis of a condition, the lay statements are not in and 
of themselves sufficient to establish the relationship 
between the veteran's military service, a service-connected 
disability, and any condition from which the veteran may now 
suffer.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

If there is insufficient evidence to establish chronicity in 
service, evidence of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b), as is medical evidence of a nexus between the 
symptomatology and the current disability.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Court has held that a 
lay person can provide probative eye-witness evidence of 
visible symptoms; however, a lay person can not provide 
probative evidence as to matters which require specialized 
medical knowledge acquired through experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Court has further held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit, 
5 Vet. App. at 93.

In this regard, the Court has elaborated further as to the 
type of evidence that would be required to establish a well-
grounded claim for service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  As to type of 
evidence, unless the condition is of a type as to which a lay 
person's observation is competent, medical evidence of noting 
will be required.  In addition, because it does not 
necessarily follow that there is a relationship between any 
present disability and the continuity of symptomatology 
demonstrated, medical evidence is required to demonstrate 
such a relationship unless such a relationship is one as to 
which a lay person's observation is competent.  Savage, 10 
Vet. App. 488.

Accordingly, statements by the appellant's former spouse and 
his friends as to any signs of pain the appellant may have 
exhibited will not be sufficient to establish a nexus between 
the current disorder and the veteran's symptoms.

Under the provisions of 38 C.F.R. § 3.303(d) (1999), service 
connection would be warranted if evidence sufficiently 
demonstrates a relationship between the veteran's service-
connected disability or his military service (and any 
incidents therein) and a current disability.  The Board is 
left with the assertions made by the veteran.  Despite the 
many contentions made by the appellant, the medical records 
do not corroborate those contentions.  There are only the 
personal, uncorroborated statements by the veteran, his 
former spouse, and his friends to support the claim.

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Competent 
medical evidence has not been submitted by the appellant 
demonstrating that the residuals of a torn right medial 
meniscus are related to his military service, to any 
incidents therein, or to a service-connected disability.  
Mere contentions of the appellant, no matter how well-
meaning, without supporting medical evidence that 
etiologically relates the claimed condition with the 
veteran's service do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the claim of 
entitlement to service connection for the residuals of a torn 
medial meniscus of the right knee is not well grounded, and 
the claim must be denied.  Edenfield v. Brown, 8 Vet. App. 
384 (1994) (en banc).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the residuals of a 
tear of the medial meniscus of the right knee and, until he 
does so, the VA has no duty to assist him.  38 U.S.C.A. § 
5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, the VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  In this case, the VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground his 
claim for service connection for the residuals of a torn 
medial meniscus of the right knee.  

Since the presentation of a well-grounded claim is a 
threshold issue, the Board has no jurisdiction to adjudicate 
the claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Moreover, there is no duty to assist 
further in the development of the claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.



ORDER

Entitlement to service connection for the residuals of a torn 
medical meniscus of the right knee is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

